UNITED STATES COURT OF APPEALS
                        FOR THE FIFTH CIRCUIT



                             No. 00-40018
                           Summary Calendar


                       UNITED STATES OF AMERICA,

                                                   Plaintiff-Appellee,

                                versus

                    SERGIO RODRIGUEZ-MATAMOROS,

                                                   Defendant-Appellant.



          Appeal from the United States District Court
               for the Southern District of Texas
                         (L-99-CR-447-1)

                         December 21, 2000
Before HIGGINBOTHAM, WIENER, and BARKSDALE, Circuit Judges.

PER CURIAM:*

     Sergio    Rodriguez-Matamoros   appeals   his     conviction   for

possession of marijuana with intent to distribute, in violation of

21 U.S.C. § 841(b)(1)(B).    He contends that the evidence at trial

was insufficient to show that he knew the vehicle he was driving

contained marijuana.

     Because Rodriguez made a motion for judgment of acquittal at

the close of the Government’s case and at the close of all of the

evidence, the standard of review in assessing his sufficiency

challenge is “whether, considering all the evidence in the light


     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR. R.
47.5.4.
most favorable to the verdict, a reasonable trier of fact could

have found that the evidence established guilt beyond a reasonable

doubt”.   United States v. Mendoza, 226 F.3d 340, 343 (5th Cir.

2000).

     Although knowledge can be inferred from control of the vehicle

in some cases, when the drugs are secreted in hidden compartments,

as in this case, control over the vehicle alone is insufficient to

prove knowledge.    United States v. Ortega Reyna, 148 F.3d 540, 544

(5th Cir. 1998).    There must also be “circumstantial evidence that

is suspicious in nature or demonstrates guilty knowledge”.           Id.

(citation omitted).

     This court has identified the following types of behavior as

circumstantial evidence of guilty knowledge: (1) nervousness; (2)

absence of nervousness, i.e., a cool and calm demeanor; (3) refusal

or reluctance to answer questions; (4) lack of surprise when

contraband   is    discovered;    (5)   inconsistent   statements;   (6)

implausible explanations; (7) possession of large amounts of cash;

and (8) obvious or remarkable alterations to the vehicle.            Id.

(citations   omitted).      The    evidence   at   trial   sufficiently

established the listed behaviors, and, thus, Rodriguez’s guilty

knowledge.

                                                            AFFIRMED




                                    2